TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00045-CR
NO. 03-02-00046-CR



Arnold Lamotte, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NOS. 000404 & 950383, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record in these companion causes was due March 18, 2002.  A portion
of the record has been filed, but the remainder is overdue.  The court reporter responsible for
preparing the unfiled portion of the record, Mr. Joel Silva, did not respond to the Clerk's overdue
notice.
The court reporter for the 331st District Court, Mr. Joel Silva, is ordered to file the
unfiled portion of the reporter's record no later than July 8, 2002.  No further extension of time will
be granted.
It is ordered June 7, 2002.
Before Justices Kidd, Patterson and Puryear
Do Not Publish